department of the treasury internal_revenue_service washington d c date number release date cc pa apjp b3 tl-n-2362-00 uilc internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel administrative provisions and judicial practice cc pa apjp b3 subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayers date year year year year issue how should the examiner proceed when two statutory notices of deficiency were sent to taxpayers husband and wife who filed a joint_return at identical addresses and one of the notices is returned marked undelivered for insufficient postage conclusion the examiner should immediately mail the notice with sufficient postage to the spouse for whom it was intended to satisfy the requirements of sec_6212 facts the examiner recently mailed duplicate copies of a statutory_notice_of_deficiency to each of the taxpayers husband and wife on date year regarding the year taxable_year the taxpayers filed a joint year federal_income_tax return one of the two date statutory notices was returned marked undelivered for insufficient postage the examiner requested district counsel’s advice regarding what should be his next course of action 1you have advised us that the statute_of_limitations for assessment has not expired for year law and analysis pursuant to sec_6212 the service is authorized to send a notice_of_deficiency by certified or registered mail the notice is deemed sufficient if it is mailed to the taxpayer at his last_known_address sec_6212 under these rules a notice is deemed valid whether or not the taxpayer receives it if it is mailed to the taxpayer’s last_known_address and it is mailed by registered or certified mail 564_f2d_1317 9th cir 378_f2d_37 9th cir cert_denied 389_us_996 62_tc_367 aff’d mem 538_f2d_334 9th cir 59_tc_818 the service must be able to prove however that the notice was mailed to the taxpayer’s last_known_address and the existence of the notice see eg 92_tc_729 aff’d mem 935_f2d_1282 3rd cir the fact that the service must prove that the notice was mailed to the last_known_address clearly means that there must be sufficient postage on the document for it to reach its destination since one of the notices was returned marked insufficient postage the service should immediately mail the notice_of_deficiency with sufficient postage in order for the notice to meet the requirements of a valid notice you have also inquired regarding the application of sec_3201 of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 rra to the above facts sec_6013 permits a husband and wife to file one joint income_tax return sec_6013 provides that if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several sec_6212 provides that in the case of a joint income_tax return filed by husband and wife such notice_of_deficiency may be a single joint notice except that if the secretary has been notified by either spouse that separate residences have 2black’s law dictionary 6th ed defines mailed as a letter package or other mailable matter is ‘mailed’ when it is properly addressed stamped with the proper postage and deposited in a proper place for receipt of mail see also texas cas ins co v mcdonald s w 2d 5th cir 3we are assuming for purposes of this field_service_advice that the statutory notices were mailed to each taxpayer at their last_known_address and that the service has not received a clear and concise notification of a separate address for either spouse see revproc_90_18 1990_1_cb_491 been established then in lieu of the single joint notice a duplicate original of the joint notice shall be sent by certified mail or registered mail to each spouse at his last_known_address however rra added sec_3201 a noncode provision into law which states in its entirety separate notice to each filer -- the secretary_of_the_treasury shall wherever practicable send any notice relating to a joint_return under sec_6013 of the internal_revenue_code_of_1986 separately to each individual filing the joint_return in this case the examiner sent statutory notices of deficiency to each spouse at their last_known_address however since the notice sent to one spouse was returned for insufficient postage and therefore is invalid in order to comply with sec_6212 and rra sec_3201 this notice must be remailed with the correct postage to the taxpayer case development hazards and other considerations in order for a statutory notice to be valid it must be mailed certified or registered mail with sufficient postage to each taxpayer’s last_known_address please call if you have any further questions
